Title: Thomas Jefferson to Nathaniel Gordon, 1 April 1819
From: Jefferson, Thomas
To: Gordon, Nathaniel


          
            Sir
            Monticello Apr. 1. 19.
          
          On the 18th of March mr Barbour informed me he had sent a box of books for me to your house to be forwarded by the mail stage to Milton. I hope they reached you safe, and if so, I pray you to send them on by the stage the driver of which knows that mr Vest the postmaster will pay the portage on delivery of the box. if they have not reached you, I pray of you to be so good as to inform me that I may have speedy enquiry made for them. I salute you with esteem and respect.
          Th: Jefferson
        